DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Application filed on 05/03/2021, said application claims a priority date of 06/10/2020.  
Claims 1-20 are pending in the case.  
Claims 1, 9 and 17 are independent claims.

	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Josh Constine (“Snapchat preps Snapkit platform to bring camera, login to other apps”, published 05/29/2018, hereinafter “Constine”) in view of James Peckham (“How to use Snapchat filters and lenses”, published 05/09/2017, hereinafter “Peckham”) and further in view of Zhao et al. (US 2022/0206735 A1, effectively filed on 09/17/2019, hereinafter Zhao.).

Independent Claim 1, 9 and 17:
	Constine in view of Peckham and further in view of Zhao discloses a system [portable device] comprising one or more processors of a machine, a camera, a display and a memory [non-transitory machine-readable storage medium] storing instructions, including a software development kit (SDK) included with a third party software application, that when executed by at least one processor among the one or more processors, causes the machine to perform operations [method] comprising (The article teaches that Snapchat (a messaging application) will provide a software development kit called Snapkit that will enable third-party developers to incorporate Snapchat features into their apps, including Snapchat’s full-featured camera software that can share back to Snapchat, Constine: pages 1 and 5.  The developed apps are described as being part of the mobile app ecosystem and the mobile universe, Constine: pages 2 and 4.  Accordingly, it is suggested that the apps will be installed on mobile devices and that such devices would comprise the hardware components necessary for providing the camera software features (e.g. camera and display).  Examiner considers, a processor, camera, display and memory to be necessary hardware components for providing the camera software features.): 
receiving, by the SDK, an API call to display an image processing user interface (The Snapkit (SDK) will provide access to Snapchat’s full-featured camera software for third-party apps, Constine: pages 1 and 5.  As taught by Peckham, Snapchat’s camera software comprises displaying an image processing user interface, Peckham: pages 2-5.  Although Constine does not describe how exactly the SDK would generate the image processing user interface, receiving an API by an SDK to generate an interface is known to one of ordinary skill in the art.  Such functionality is taught by Zhao (Zhao: ¶ [0183] last sentence.  One would have been motivated to use this known functionality in order to provide an effective means for generating user interfaces via an SDK.); 
displaying on the display of the portable device, a first user interface comprising a list of selectable graphical items corresponding to a group of available image modification features (The Snapkit (SDK) will provide access to Snapchat’s full-featured camera software for third-party apps, Constine: pages 1 and 5.  As taught by Peckham, Snapchat’s camera software comprises displaying a list of selectable items corresponding to image modification features, Peckham: pages 2-5.); 
receiving user selection of a desired graphical item from the list of selectable graphical items (The Snapkit (SDK) will provide access to Snapchat’s full-featured camera software for third-party apps, Constine: pages 1 and 5.  As taught by Peckham, Snapchat’s camera software comprises receiving a selection of one of the, Peckham: pages 2-5.); 
applying image modification features corresponding to the desired graphical item to an image received from the camera to generate a modified image (The Snapkit (SDK) will provide access to Snapchat’s full-featured camera software for third-party apps, Constine: pages 1 and 5.  As taught by Peckham, Snapchat’s camera software comprises applying selected image modification features to an image received from the camera to generate a modified image, Peckham: pages 2-5.); and 
displaying, on the display of the portable device, a second user interface including the modified image (The Snapkit (SDK) will provide access to Snapchat’s full-featured camera software for third-party apps, Constine: pages 1 and 5.  As taught by Peckham, Snapchat’s camera software comprises displaying the modified image, Peckham: pages 2-5.).

Claim(s) 2-4, 10-12, 14 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Constine in view of Peckham, further in view of Zhao and further in view of Bruce Bookman (“Snapchat Snap Kit SDK Tutorial for iOS Swift”, published 08/20/2018, hereinafter “Bookman”) and further in view of Vaiaoga et al. (US 2015/0237268 A1, published 08/20/2015, hereinafter “Vaiaoga”). 

Claims 2, 10 and 18:
	The rejection of claims 1, 8 and 17 are incorporated.  Constine in view of Peckham and further in view of Zhao does not appear to expressly teach a system, medium and method wherein the first or the second user interface comprises a logo related to a provider of the SDK.
	However, Bookman teaches a system, medium and method wherein the interface comprises a button related to a provider of the SDK (The user can send content from a camera to Snapchat by pressing a snapchat button on the interface, Bookman: pages 10-12.).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system, medium and method of Constine in view of Peckham and further in view of Zhao wherein the interface comprises a button related to a provider of the SDK, as taught by Zhao.
	One would have been motivated to make such a combination in order to provide more effective image sharing features for the third-party applications via the SDK (Bookman: pages 10-12).
	Constine in view of Peckham, further in view of Zhao and further in view of Bookman does not appear to expressly teach a system, medium and method wherein the interface corresponds to the first or the second user interface and wherein the button comprises a logo.
	However, Vaiaoga teaches a system, medium and method wherein the interface corresponds to the first or the second user interface and wherein the button comprises a logo (The system enables the user to apply effects to a photo in an interface of a first application, Vaiaoga: Figs. 4-7, ¶ [0042]-[0043].  The first application provides an interface displaying the modified photo and logo buttons that can be selected to share said modified photos via a second application different from the first application, Vaiaoga: Fig. 8, ¶ [0044]-[0045].).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system, medium and method of Constine in view of Peckham, further in view of Zhao and further in view of Bookman wherein the interface corresponds to the first or the second user interface and wherein the button comprises a logo, as taught by Vaiaoga.
	One would have been motivated to make such a combination in order to improve the user’s experience by providing a button that more effectively indicates that application that it is associated with (Vaiaoga: Fig. 4-8, ¶ [0042]-[0045].).

Claims 3, 11 and 19:
	The rejection of claims 2, 10 and 18 are incorporated.  Constine in view of Peckham, further in view of Zhao and further in view of Bookman and further in view of Vaiaoga further teaches a system, medium and method further comprising:
receiving a user selection of the logo (The user can select the Snapchat button, Bookman: page 10.  The button of the application can comprise a logo, Vaiaoga: Fig. 8, ¶ [0044]-[0045].); and
opening a messaging application provided by the provider of the SDK (Examiner notes that the claim does not specify that the opening of the messaging application is in response receiving the user selection of the logo.  Accordingly, as long as a messaging app provided by the provider of the SDK is opened, the requirements of the limitation are met.  Bookman teaches that content from the third party app can be passed to the Snapchat app, Bookman: pages 10-12.  Accordingly, the Snapchat app would be installed on the device on which the third-party application is installed in.  It is clear that the user can provide input to open the Snapchat app).

 Claims 4 and 12:
	The rejection of claims 3 and 11 are incorporated.  Constine in view of Peckham, further in view of Zhao and further in view of Bookman and further in view of Vaiaoga further teaches a system and method wherein the messaging application is either opened to a user interface in which the image modification features corresponding to the desired graphical item are active or to a profile specified by the third party resource (The Snapkit (SDK) will provide access to Snapchat’s full-featured camera software for third-party apps, Constine: pages 1 and 5.  As taught by Peckham, Snapchat’s camera software comprises applying selected image modification features to an image received from the camera to generate a modified image, Peckham: pages 2-5.  The user can select the Snapchat button to pass the image from the third-party application to the Snapchat app, Bookman: page 10.  Accordingly, in combination, the modified image (the image modification features are active in the image), would be sent to the Snapchat App.  It is clear that the user can open the Snapchat App to view said modified image (in which the modification features would be active in) since it is passed to the Snapchat App.).

Claims 6, 14 and 20:
	The rejection of claims 1, 9 and 17 are incorporated.  Constine in view of Peckham and further in view of Zhao does not appear to expressly teach a system, medium and method wherein the second user interface further comprises a user interface element that is customizable by a developer of the third party resource and which, when selected, results in an action related to the third party resource or related to the developer of the third party resource.
	However, Bookman teaches a system, medium and method wherein the user interface further comprises a user interface element that is customizable by a developer of the third party resource and which, when selected, results in an action related to the third party resource or related to the developer of the third party resource (The developer can customize the Snapchat button to cause particular content related to the third-party app to be based to the Snapchat App, Bookman: pages 10-12.).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system, medium and method of Constine in view of Peckham and further in view of Zhao wherein the user interface further comprises a user interface element that is customizable by a developer of the third party resource and which, when selected, results in an action related to the third party resource or related to the developer of the third party resource, as taught by Zhao.
	One would have been motivated to make such a combination in order to provide more effective image sharing features for the third-party applications via the SDK (Bookman: pages 10-12).
Constine in view of Peckham, further in view of Zhao and further in view of Bookman does not appear to expressly teach a system, medium and method wherein the user interface corresponds to the second user interface.
	However, Vaiaoga teaches a system, medium and method wherein the user interface corresponds to the second user interface (The system enables the user to apply effects to a photo in an interface of a first application, Vaiaoga: Figs. 4-7, ¶ [0042]-[0043].  The first application provides an interface displaying the modified photo and logo buttons that can be selected to share said modified photos via a second application different from the first application, Vaiaoga: Fig. 8, ¶ [0044]-[0045].).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system, medium and method of Constine in view of Peckham, further in view of Zhao and further in view of Bookman wherein the user interface corresponds to the second user interface, as taught by Vaiaoga.
	One would have been motivated to make such a combination in order to improve the user’s experience by providing a button that more effectively indicates that application that it is associated with (Vaiaoga: Fig. 4-8, ¶ [0042]-[0045].).

Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Constine in view of Peckham, further in view of Zhao and further in view of Natalia Vasquez (“11 Examples of Branded Snapchat Filters & Lenses That Worked”, published 06/16/2016, hereinafter “Vasquez”).

Claims 5 and 13:
	The rejection of claims 1 and 9 are incorporated.  Constine in view of Peckham and further in view of Zhao does not appear to expressly teach a system and method wherein the second user interface further comprises a text overlay including a name of a creator of the image modification features corresponding to the desired graphical item.
	However, Vasquez teaches a system and method wherein the second user interface further comprises a text overlay including a name of a creator of the image modification features corresponding to the desired graphical item (The modified images can include a text overlay identifying the creator of the filter, for example the Taco Bell filter comprises an overlay comprising the text “Taco Bell,” Vasquez: pages 4, 8, 9 and 10).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and method of Constine in view of Peckham and further in view of Zhao wherein the second user interface further comprises a text overlay including a name of a creator of the image modification features corresponding to the desired graphical item, as taught by Vasquez.
	One would have been motivated to make such a combination in order to provide a more effective means for indicating the source of a sponsored filter (Vasquez: pages 4, 8, 9 and 10).

Claim(s) 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Constine in view of Peckham, further in view of Zhao and further in view of Liu et al. (US 2021/0326780 A1, published 10/21/2021, hereinafter “Liu”) and further in view of Suiter et al. (US 11,201,981 B1, filed on 10/22/2019, hereinafter “Suiter”).

Claims 7 and 15:
	The rejection of claims 1 and 9 are incorporated.  Constine in view of Peckham and further in view of Zhao does not appear to expressly teach a system and method wherein a final item in the list of selectable graphical items is a logo related to a provider of the SDK.
	However, Liu teaches a system and method wherein a final item in a list of selectable graphical items is a button to explore more options (The interface provides a list of items, the last item in the list is a button that enables the user to explore more options, Liu: Fig. 14, ¶ [0082].).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and method of Constine in view of Peckham and further in view of Zhao wherein a final item in a list of selectable graphical items is a button to explore more options, as taught by Liu.
	One would have been motivated to make such a combination in order to improve the user’s experience by providing the user access to a greater set of options (Liu: Fig. 14, ¶ [0082].).
	Constine in view of Peckham, further in view of Zhao and further in view of Liu does not appear to expressly teach a system and method wherein the button to explore more options comprises a logo related to a provider of the SDK.
	However, Suiter teaches a system and method wherein the button to explore more options comprises a logo related to a provider of the additional options (The user can navigate to additional options by selecting a button that comprises a logo of the provider of said options, Suiter: column 42 lines 41-49.).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and method of Constine in view of Peckham, further in view of Zhao and further in view of Liu, wherein the button to explore more options comprises a logo related to a provider of the additional options, as taught by Suiter.
	One would have been motivated to make such a combination in order to provide a more effective indication of the provider of the additional options (Suiter: column 42 lines 41-49.).
	In implementing the features of Liu and Suiter into the invention of Constine in view of Peckham, further in view of Zhao, the company providing the options (as taught in Liu and Zhao) would correspond to the provider of the SDK because the image modification features (options) in the invention of Constine in view of Peckham, further in view of Zhao is provided by Snapchat (the provider of the SDK).  Accordingly, in combination, Constine in view of Peckham, further in view of Zhao, further in view of Liu and further in view of Suiter teaches a method wherein a final item in the list of selectable graphical items is a logo related to a provider of the SDK.

Allowable Subject Matter
Claims 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.

Li et al., US 2021/0397390 A1 (The user can select the logo of the second application and the second application will open in order to pass the content from the first application to the second application, ¶ [0316])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL RODRIGUEZ whose telephone number is (571)272-3633. The examiner can normally be reached Monday-Friday 5:30 am - 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L Bashore can be reached on 5712724088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175